Howe, J.
This case comes before us upon a statement of facts and agreement of parties, rendered necessary by the destruction of the records of the court below. The only question is of the amount to which the minor is entitled as her pro rata share of the fund held for distribution by the administrator. It is conceded by the counsel that the judgment should be amended so as to allow as such pro rata the sum of $2700.
It is therefore ordered that the judgment appealed from be amended so as to decree to William M. Washburn, the tutor of the minor, Ida Bitzer, tho sum of two thousand seven hundred dollars, as the pro rata share of the said minor in the fund held for distribution herein; that in all other respects tho said judgment be affirmed, and that the administrator, Charles H. Morrison, pay the costs of this appeal.